DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's submission filed on 12/9/20 has been entered. Claims 1-10 are pending.
Response to Arguments
Applicant's arguments filed 12/9/20 have been fully considered but they are not persuasive. The new limitations regarding “to transmit…the determination…and the identification…” have been met in light of Laniado who teaches exactly that. 
The examiner also reiterates some interpretation issues that may be helpful for Applicant in drafting amendments. Under the broadest reasonable interpretation, which applies during prosecution before the office: 
a) the preamble by itself does not limit the structure of the device, as it only recites a field of use, and the language therein is nominal. Absent a structure in the body of the claim that is configured to be attached to a user, the claim is not limited to structures configured to be attached to the user. Furthermore, while not required, if any part of the prior art can be attached to a user, even by user action (e.g. attaching themselves to any part of that device), it would read on these limitations, 
b) a storage configured to store X, does not require that X is stored thereon, and any storage can store “identification of the user”, which could be a zero or a one. So, that limitation is not that limiting either, 

d) a transmitter configured to transmit X, does not require X to be transmitted, it only requires the ability to transmit data, and any transmitter can transmit data, including “identification information of the user” or a “result” (e.g. any binary value). Also, see point b), the actual “identification information” and “results” are not required as “stored thereon” in the device. Thus, the ability to transmit any data, meets these limitation, 
e) “the communication devices” remain part of an intended use (“to transmit…to”), and are not positively recited. In essence, the claim recites a sensor, a storage, a processor and a transmitter, and 
f) “responsive to” does not mean “only responsive to”, as Applicant argues. All data transmitted would be “responsive to” the data being collected first, and this is met by any transmission, and 
g) “identification information of a user” when it comes to personal wireless portable devices (as in all of the prior art of record), includes the device’s or transmitter’s own identification information which is inherently present and part of the communication in any of the communications protocols described by the prior art (e.g. Zigbee, or Bluetooth, or any internet protocol, require an ID exchange between the portable device and the receiving device). So, this is not even limited to patient data.
 Thus, Applicant’s arguments regarding Tran are not convincing as they are not commensurate with the scope of the claims, and the claims are much broader than the scope that is being argued. The examiner has provided art that helps expedite 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “storage…to store” (Claim 1).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 20080001735 by Tran (cited previously) in view of US 20050075542 by Goldreich and US 5873369 by Laniado.
Regarding Claim 1, Tran discloses a sensor device configured to be attached to a user (as noted in the arguments section, this is a nominal recitation of a field of use, under the broadest reasonable interpretation, and is not limiting to the structure of the body of the claim. Nevertheless, if any part of the system of Tran can be attached to the user by design or by user action, then this limitation would be met even if it were in the body of the claim, and such is the case as disclosed e.g. Fig. 6, par. 177-178: system with a wrist watch and a variety of sensors), the sensor device comprising: 
a first biological information sensor configured to measure a first biological information of the user (e.g. Fig. 6, par. 177-178: a variety of biological sensors); 
a storage configured to store identification information of the user [note here that the claim does not require actual identification information being part of the device, but only the ability to store data (“configured to store” as opposed to, for example, “stored thereon”) that may be identification information; nevertheless, Tran discloses storing ID information of the user in, e.g. par. 147,149,187, 305, locally and centrally; note that the memories in par. 187 are sufficient to meet the claimed intended use. Also see response to arguments]; 
a communication section including a transmitter (e.g. Fig. 1A, 9, 176, 186, 279-281: communication multi-hop mesh network of medical devices, wherein the wristwatch is one of the devices and has a transmitter);
a processor coupled to the first biological information and the storage configured to analyze a measurement result of the biological information sensor to determine that the measurement result matches a first condition (e.g. par. 10, 12, 76, 111, 115, 139, 140, 145, 156, 174, 253, 187, 355: e.g. detection of falls from body motion, seizures, EKG, blood pressure average, standard deviation, beat to beat pressure, by the wristwatch CPU; as noted in the arguments section the condition can be any data related to the user or the device itself, and the processor need not be in the part configured to be attached to the user, thus, it is not only the sections related to the wrist-watch processor that are relevant (some mentioned above), but also any processor that is part of a system some portion of which capable of being attached to a user (this is met by at least the watch), e.g. par. 214, 223, 226, 277, 405); and 
control the communication section to transmit the determination result and the identification information of the user to a nearest one of a plurality of communication devices in communication with the sensor device [note that: i) the only requirement of the claim is a transmitter that is capable of being controlled to communicate/transmit any data (“to control…to transmit”), and this reads on any transmitter, ii) that the communication devices and any related details are not positively recited, and iii) at least the “identification information”, but also the “measurement result”, and “the determination result” are not positively recited as stored in and part of the device; e.g. Fig. 1A, 9, 176, 186, 279-281: communication multi-hop mesh network of medical devices, wherein the wristwatch is one of the devices and has a transmitter; Also, see response to arguments). This is inherently done “responsive to the determination result indicating the match with the first condition”, which does not require that it is “only responsive to” this condition, as any data transmitted is responsive to it being collected, and the claim does not require any time limitation or “only if” condition. Regardless of when the data of Tran is transmitted, at any instance it is transmitted and in order for the data to be transmitted it is first collected, and thus it reads on the conditional statement of “responsive to”. For example, even if the data in Tran is transmitted in real time, or in regular intervals or only if it is collected, it will not be transmitted if it is not collected first. 
In the interest of advancing prosecution and in the event that it is determined that the claim requires that the processor of a watch determines a health condition from a physiological sensor of the watch, and that this is not taught by Tran:
It was well known in the art to determine a health condition based on local sensors and processors of a wrist-watch device, as evidenced by Goldreich (e.g. Fig. 3, par. 34-35, 40: watch with sensors and processor 110 that detects arrhythmia). Therefore, it would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate processing of sensor signals to detect a health condition, in a wrist-worn device according to the teachings of Tran, as taught by Goldreich, as this would only amount to a selection among two equivalent and known options (between local and remote processing) that would predictably yield the detection of a health condition, and, as this would provide an early warning system without the need for an intermediary (e.g. upon detection of an arrhythmia, the user would be able to take their medicine or visit a hospital, without the delay of another consultation).
In the interest of advancing prosecution and in the event that it is determined that the processor of Tran does not explicitly transmit the identification information and the determination result responsive to the determination result indicating the match with the first condition, it was well known in the art to send both identification information and a determination result indication a match with a condition responsive to the match. As one example, Laniado teaches an analogous personal wireless portable health monitoring device configured to transmit both identification information of the user and a warning based on health condition detected (e.g. abstract, 2:30-35; 3:3-7; 6:10-20: processor communicating an arrhythmia warning along with an identification code). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate processing to transmit both identification information and a warning when a condition is detected in a device according to the teachings of Tran, as taught by Laniado, in order to inform a medical professional of a condition of a remotely located patient that needs to be addressed, as suggested by Laniado (1:44-47), and in order to enable a medical professional to distinguish between different patients (and contact information, medical history etc.) wearing similar devices, thus also enabling the use of multiple personalized health monitoring devices among different patients.     

Regarding Claim 2, Tran teaches the sensor device according to claim 1, wherein the first biological information sensor is configured to measure an electrocardiogram as the first biological information and generate a measurement result signal in which the measurement result is associated with information concerning measurement of the first biological information, the storage section is configured to store at least one of names of arrhythmia and electrocardiogram waveforms as plural types of analysis pattern information in advance, the analysis section is configured to compare the analysis pattern information with the measurement result and determine that the measurement result matches with the first condition when the compared results match with each other, and the communication section is configured to transmit the determination results indicating the match with the first condition and the measurement result signal so as to be associated with each other when the measurement result matches with the first condition (e.g. par. 211,355, 405: arrhythmia detection).

Regarding Claim 3, Tran teaches the sensor device according to claim 1, further comprising: a second biological information section configured to measure a second biological information as biological information other than the first biological information of the user wherein the analysis section is configured to analyze the measured second biological information and to determine that the measurement result matches with a second condition (e.g. par. 252, 254: a number of conditions are detected).

Regarding Claim 4, Tran teaches the sensor device according to claim 1. wherein processor is further configured to determine that the measurement result of the first biological information sensor matches a third condition, wherein when the measurement result is determined to match the third condition, the processor is configured to provide the determination result to the communication section (e.g. par. 254: a number of conditions are predicted).
 Regarding Claim 5 and 10, Tran teaches a monitoring system comprising: the sensor device according to claim 1: a communication device of the plurality of communication devices is configured to receive the determination result indicating the match with at least the first condition and information for identifying the user from the communication section, and a centralized control device including a control center configured to receive information received by the communication device from the communication device and display the information on a display device, wherein the plurality of communication devices are evenly spaced apart, and wherein the communication device and the plurality of communication devices are located remotely from the user, wherein the plurality of communication devices is configured to use a multi-hop sensor network (e.g. Fig. 15: any of the computers 207-208, 216 read on the centralized computer; note that “configured to receive” does not require the actual data; par: 37: multi-hop network; note that the communication devices are not positively recited—they are only part of an intended use).
Regarding Claim 6, Tran teaches the monitoring device according to claim 5, further comprising a plurality of sensor devices, wherein individual ones of the sensor devices are respectively configured to be attached to a plurality of users, and the communication section of a first sensor device is configured to be attached to one user and the communication section of a second sensor device is configured to be attached to another user wherein the communication sections of the two are in communication with each other (note that the sensor devices are not claimed as a part of what the system comprises, but are claimed as an intended function of hypothetical sensor devices; e.g. Fig. 1A, mesh multi-hop network of medical sensor devices).
Regarding Claim 7, Tran teaches the monitoring device according to claim 6. wherein the storage section is further configured to include analysis pattern information concerning emergency stored in advance, the analysis section is configured to compare the measurement result with the analysis pattern information concerning emergency to generate a signal concerning emergency when the compared results match with each other and to transmit the signal concerning emergency to the communication section, the communication section is configured to transmit at least the signal concerning emergency and information for identifying the user to the communication device and the communication sections of other users when receiving the signal concerning emergency, and the communication sections of the other users are configured to transfer the signal concerning emergency and information for identifying the user received from the communication section of the user to further other users or communication devices when receiving the signal concerning emergency of the user (e.g. par. 252, 254).
Regarding Claim 8, Tran teaches the sensor device according to claim 1, wherein the storage is configured to store at least first information, second information and third information, Page 4 of 11Appl. No. 15/877,155 wherein the communication section is configured to transmit at least the first information, the second information and the third information to the communication device, wherein the first information includes the user's identification information, wherein the second information includes the first condition, wherein the second information further includes information used for comparison by the analysis section, wherein the third information includes actual measurement results, determination results determined by the analysis section and measurement result signals generated by the first biological sensor, and wherein the communication section is configured to hold at least the first information, the second information, and the third information until the communication device becomes communicable (as discussed in Claim 1, where the storage needs only be capable of storing data).  
Regarding Claim 9, Tran teaches the sensor device according to claim 1, wherein the storage is configured to store at least first information, second information and third information, wherein the communication section is configured to transmit at least the first information, the second information and the third information to the communication device, wherein the first information includes the user's identification information, wherein the second information includes the first condition, wherein the second information further includes information used for comparison by the analysis section, wherein the third information includes actual measurement results, determination results determined by the analysis section including an analyzer and measurement result signals generated by the first biological information sensor, wherein the communication section is configured to hold at least the first information, the second information, and the third information until the communication device becomes communicable, Page 5 of 11Appl. No. 15/877,155 wherein the communication section is configured to transmit the first information and the determination results in the third information only when it is determined that the determination results in the third information matches the first condition (as discussed in Claim 1, where the storage needs only be capable of storing data).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179.  The examiner can normally be reached on M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792